         Case 4:19-cv-00094-RH-GRJ Document 21 Filed 04/19/19 Page 1 of 1
                                                                             Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



WILLIAM DEMLER, individually
and on behalf of all others similarly
situated,

                  Plaintiff,

v.                                            CASE NO. 4:19cv94-RH-GRJ

MARK S. INCH, in his official capacity
as Secretary of the Florida Department of
Corrections,

                  Defendant.

___________________________/


            ORDER EXTENDING THE DEADLINE TO RESPOND TO
            THE MOTION FOR A MORE DEFINITIVE STATEMENT


         The defendant’s unopposed motion, ECF No. 19, to extend the deadline to

respond to the motion for more definitive statement is granted. The deadline is

extended to May 3, 2019.

         SO ORDERED on April 19, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv94-RH-GRJ
